Citation Nr: 1426039	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-08 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to non-service connected pension.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The appellant had active military service from January 19, 1971 to March 17, 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from February and March 2012 rating decisions. 

The Board must note that in reviewing this case the Board has not only reviewed the appellant's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant did not have 90 days of wartime military service; and was not discharged or released from such wartime service, before having served 90 days, for a disability adjudged service connected without the benefit of presumptive provisions of law, or at the time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.


CONCLUSION OF LAW

The requirements of basic eligibility for VA non-service connected pension benefits, based upon qualifying wartime military service by the appellant, have not been met. 38 U.S.C.A. §§ 101(11), 107(b), 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Non Service-Connected Pension

Non-service connected pension is generally payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to non-service connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521.

Basic entitlement to pension exists if a veteran served continuously for a period
of 90 days or more and such period ended during the Mexican border period or World War I, or began or ended during World War II, the Korean conflict or the Vietnam era.  It also exists if a veteran was discharged or released from such wartime service, before having served 90 days, for a disability adjudged service connected without the benefit of presumptive provisions of law, or at the time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability. 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).

The appellant's DD-214 indicates that he served on active duty from January 19, 1971 to March 17, 1971.  There is no other period of service shown or alleged by either the appellant or his representative. 

The appellant's period of active service does fall within a period of war. 38 C.F.R. § 3.2(f).  However, it falls short of the requirement of 90 days during a period of war, as he only served for a period of 1 month and 29 days. 

The evidence also does not show that the appellant was discharged or released from his military service, before having served 90 days, for a disability adjudged service connected without the benefit of presumptive provisions of law, or at the time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.

A review of service treatment records and service personnel records does show that the appellant had difficulty adjusting to military life and he was even observed by mental health for a period of time.  However, a note dated February 2, 1971 from the mental hygiene division indicated that the appellant's records had been reviewed and no medical or psychiatric disqualifying defect was found.  On a medical history survey completed March 11, 1971 the medical officer stated that he had reviewed the appellant's statements and history and found that the appellant had not experienced any significant illness or injury since induction.  Additionally, while the appellant reported experiencing nervous trouble, the medical officer stated that such a condition existed prior to service and was not aggravated by service.

As such, it cannot be said that the appellant had a service connected disability at time of separation as shown by medical judgment, because the medical officer found that in his judgment, the appellant did not have any condition that either began during service or was otherwise aggravated by his military service.  

Thus, the Board finds that the Veteran does not meet the basic eligibility requirements for non-service connected pension benefits.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  Accordingly, his claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in December 2011.  Additionally, neither the appellant, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and service personnel records have been obtained.  The appellant was also offered the opportunity to testify at a hearing before the Board, but he declined.  
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal. 


ORDER

Eligibility to non-service connected disability pension is denied.


REMAND

In a March 2012 rating decision, the RO denied service connection for an acquired psychiatric disorder.  The day after the rating decision was issued, the appellant filed a notice of disagreement in which he stated that he wished to appeal his non-service connected pension claim.  He also wrote that his service connected case was based on his mental health.  The next week he filed a document captioned notice of disagreement.  The RO did not clarify what issues were being appealed and instead issued a statement of the case in March 2012 addressing only the pension claim.  In response, the appellant submitted a substantive appeal in April 2012 on which he wrote that his claim for service connected disability was still going.  The claims file does contain a deferred rating decision which suggests that a letter should be sent to the appellant telling him that no claim for service connection was pending.  However, no such letter is contained in the claims file, on virtual VA, or on VBMS.

No special wording is required for a notice of disagreement, and from a reading of the appellant's statements, it is clear he wished to appeal the portion of the March 2012 rating decision which had denied service connection for an acquired psychiatric disorder.  See 38 C.F.R. §§ 20.201, 20.302(a).  This notice of disagreement is still pending, and a remand is required for a statement of the case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of service connection for an acquired psychiatric disorder; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The appellant and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


